Mr. Justice Bouck,
dissenting.
Bjorkman, the husband of the insured, was plaintiff below, and recovered judgment for the face of a life insurance policy. He has since followed his wife in death. The administrator of his estate has been substituted for him as defendant in error. I shall, however, refer to Bjorkman as if he himself were still the defendant in error here.
The plaintiff in error insurance company, defendant below, duly executed and delivered the policy in question.
The only issue in the case was whether Mrs. Bjorkman, the insured, committed suicide within the meaning of the insurance contract. If she did, the insurance company was liable, under the policy sued on, for no more than the amount of the premiums paid and accrued interest (which premiums and interest are conceded to have been tendered to the plaintiff); if she did not, the defendant was liable for the face of the policy. The majority opinion upholds the judgment of the lower court, which is necessarily based upon the proposition that Mrs. Bjorkman did not commit suicide within the proper interpretation of the policy. I am unable to concur in this view.
The police power of the state of Colorado is not involved. Section 2532 of Compiled Laws 1921, which prohibited insurance companies from interposing the defense of suicide, expressly limited itself to the period subsequent to the first policy year, as do the amendatory acts of 1933 and 1935. Mrs. Bjorkman’s death occurred before the first year had elapsed. Consequently our judicial task is simply to ascertain and enforce the meaning of the contract contained in the policy. The latter says: “If within one year from the date hereof the Insured, whether sane or insane, shall die by suicide, the liability of the Company shall not exceed the amount of the pre*286miums paid on this policy.” The quoted words seem to be plain and unambiguous, and require no construction.
In view of its contest, the word “suicide” in the above provision of the policy must necessarily be taken to signify “self-killing.” And according to a familiar rule of interpretation the words “sane or insane” must be given their natural and ordinary meaning. The evident purpose was to make self-destruction during the first, year an absolute defense. Regardless of how much mind the insured had, and even, if the insured were totally insane, death by some act of the insured defeats recovery of the face of the policy. “The numerical weight of authority supports the view that the applicability of a suicide clause with the words, ‘sane or insane,’ is not dependent upon the insured’s consciousness or realization of the physical nature or consequences of his act, or his conscious purpose to kill himself, and that the provision in that form applies, assuming that the act of self-destruction would be regarded as suicide in the case of a sane person, regardless of whether the insured realized, or was capable of realizing, that his act would kill him, or of entertaining an intention to kill himself.” 6 Couch, Encyel. of Ins. Law, page 4640, section 1262e. See note 12, at page 4641, citing cases from the federal, courts and from many other jurisdictions. A small minority line, almost wholly limited to Kentucky, seems to hold the contrary, obviously against the principles and practice applying to the interpretation of written documents.
A good statement of the actual development in this field of law to the present is given in the case of Scherar v. Prudential Ins. Co., 63 Neb. 530, 533, 88 N. W. 687, 688, as follows:
“The important question presented by the record, is the construction to be given to the clause avoiding the policy if the insured should die by suicide, sane or insane. It is the duty of the court to ascertain from the contract, if possible, what the parties meant by it, and, when so ascertained, to give effect to it. The intention *287of the parties in incorporating into the contract the proviso that it should be void if, within three years from date thereof, the insured should die by suicide, sane or insane, seems to us so manifest that an explanation of its meaning seems hardly necessary. The language employed is plain, simple and concise, and, when given its common and ordinary meaning, is not likely to be misunderstood. Under the terms of this policy it was clearly the intention of the parties to protect the insurer from liability, except to the amount of the premiums paid, for any self-destruction by the insured, no matter what the mental condition of the insured might be at the time the act was committed. It was entirely immaterial whether the insured was mildly or violently insane, or whether her malady was of such a character that she was unconscious of the moral and physical nature of the act. No kind or degree of insanity will prevent an avoidance under such a contract where the assured commits the act of self-destruction. There is no reason why the insurer may not by stipulation contract that the liability shall not extend to acts of self-destruction committed while the insured is sane or while he is insane, the same as the insurer may contract that the liability shall not extend to hazardous occupations, residence within the tropics, death in a duel, or the like. The insurer evidently was unwilling to incur the perils of insanity, and the clause exempting it from liability was inserted to protect it against that hazard. It is well settled by, a long line of decisions in this country that under the old forms of life insurance policies in which it is provided that the insurer should not be liable if the insured committed ‘suicide’ or ‘died by his own hand,’ the policy was not avoided when the insured committed suicide while insane, the basis of the reasoning being that it was not within the contemplation of the parties that the policy should be avoided if the insured was insane at the time of the suicide. * * * In view of the decisions of the courts, and apparently to meet the effect of them, companies began to insert in their policies such *288words as are used in this policy, or words equivalent thereto, as ‘suicide, sane or insane,’ ‘die by his own hand, sane or insane,’ and other like expressions.” (Italics are mine.)
This Nebraska case, moreover, cites in support of its decision numerous authorities, including the United States Supreme Court and the courts of New York, Iowa, Vermont, North Carolina, Pennsylvania, Michigan, Texas, Kansas, Ohio and Missouri. Since 1902, when the Nebraska ease was decided, corroborative holdings have multiplied in many jurisdictions. I shall not take the time here to cite any of these cumulative decisions.
The defense of suicide in such a case as this is of course an affirmative one, and the initial burden of proof was undoubtedly on the defendant company. That burden, in my opinion, was fully sustained by the company and was never met or weakened by the plaintiff. I say this for two reasons. First, the G-eneral Assembly of Colorado created in the year 1907 an affirmative presumption which, as applied to the facts in the case at bar, constituted prima facie proof of the company’s defense. Secondly, the evidence adduced has failed to overcome this mandatory presumption of the statute. These I shall discuss in order.
I. Colorado’s Statute as to Prima Facie Proof of Suicide.
A Colorado statute makes it the duty of the state registrar of vital statistics to furnish certified copies of the record of any birth or death registered in his office, and provides: “any such copy of the record of a birth or death, when properly certified by the state registrar to be a true copy thereof, shall be prima facie evidence in all courts and places of the facts therein stated.” C. L. 1921, section 990.
Pursuant to this provision the defense of suicide and the manner of it were prima facie established; for there was in evidence the official certificate executed according to law by the ex officio coroner of the city and county of *289Denver, through his deputy, as to Mrs. Bjorkman’s death, and duly registered as the law requires, the certificate being in the form of a copy, duly certified, in exact compliance with the statute, by the state registrar of vital statistics. The coroner said: “I hereby certifiy that * '* * the principal cause of death and related causes of importance were as follows: Black Leaf 40.” The coroner’s certificate likewise contained this:

“If death was due to external causes (violence) fill in also the following: Accident, suicide, or homicide? Suicide.”

It will be noted that the facts stated in the certificate included not only death by suicide, but also the cause of death as “Black Leaf 40.”
The certificate, then, by sheer force of the statute, was prima facie proof — in other words, created a presumption — that Mrs. Bjorkman committed suicide with the poison mentioned.
Mere supposition or suspicion could not overcome such a positive statutory presumption. Unless the record discloses competent and substantial legal evidence which contradicts the facts that are presumed in obedience to the legislative enactment, the validity of which was not in any way assailed by the plaintiff, the trial court ought to have directed a verdict in favor of the defendant.
Was there such legal evidence?
I think not. Nothing adduced by the plaintiff Bjork-man rises above the level of bare suspicion or wild speculation. An analysis of the evidence, as I read it, shows a total lack of evidence legally capable even of casting a reasonable doubt upon the facts which under the statute are prima facie true. Some of the evidence will accordingly be considered in more or less detail.
II. The Evidence Fails to Overcome the Company’s Prima Facie Proof.
The first question of evidence confronting us concerns the death certificate itself. The majority opinion says: “Though the certified copy of the death certificate was *290prima facie evidence of suicide, its weight depends, of course, upon the information upon which the certificate was based, the source of that information, and the manner in which it was obtained.” The fallacy here is in overlooking that the legislature has attached to the particular document as such a specific significance wholly regardless of the “information,” its “source,” and the “manner” of its procurement. The legislature clearly intended that the facts contained in it are to be taken as true until these facts are overcome by substantial evidence to the contrary. That the state registrar or the coroner had no personal knowledge of those facts is beside the question. There is no “weight” to be considered. The prima facie value of the certificate is fixed by law without qualification. The customary presumption of honesty and regularity in official conduct is not limited in the case of a state registrar or a coroner to such acts as are performed personally by the officer. The protection of that presumption would be poor indeed if, amidst our modern governmental complexities, it did not extend to all acts performed under the supervision, or by the authority, or in the department, of a public officer, not merely those personally performed by himself. Were it otherwise, the presumption would be worthless. To discard an official certificate because the proper certifying officer obtained the certified facts through a deputy or other employee under him would repeal the statute whenever the volume or nature of official business requires a subordinate of the principal officer to act. This is unthinkable. The failure to give the effect demanded by the statute is, I think, a cardinal error.
Other evidence referred to in the majority opinion, for the apparent purpose of justifying the refusal of the lower court to direct a verdict in favor of the insurance company, is as follows: (1) According to the testimony of several witnesses, Mrs. Bjorkman was intoxicated on the day of her death; (2) according to the witness Du Bois, testifying on direct examination, Mrs. Bjorkman *291came toward Mm holding a paper cup, stopped a few feet from tnm, drank the contents and said: “I’ve done it,” and when he asked what she had taken she said “Black Leaf 40,” whereas on cross-examination he testified that he had not stated all that was said and that, when he asked what she had in the cup wMch she was holding as she was approaching him before she drank, she answered: “Coca-Cola and aspirin”; (3) Du Bois stated to another witness and also on the witness stand that Mrs. Bjork-man did not vomit on the way to the hospital, but merely gagged; (4) Du Bois stated that he “never offered to help her in any way”; (5) Du Bois admitted that he wrote the note marked Exhibit I; (6) Du Bois testified that she never told him or intimated that she was in a family way; (7) Du Bois testified that he went to the World’s Pair at CMcago and saw her there, that he supposed they went on the same train, but that they did not go there together; (8) Du Bois and Mrs. Bjorkman were very good friends; (9) they never kept company, (10) that she phoned him shortly before her death to come and get her at 8th and Santa Pe; (11) Du Bois testified that he did not know Mrs. Bjorkman had a diamond ring; (12) certain other evidence that I shall mention and discuss either incidentally with the above eleven points or separately later on.
Point (1) as to Mrs. Bjorkman’s intoxication disposes of itself. TMs, in view of the prima facie proof of suicide under the registration statute, has no more bearing on the main issue than would evidence as to insanity, a subject already discussed. On the contrary, the intoxication testified to discloses a positive trait of firmly intending and promptly accomplishing; for example, in demanding wMskey of a witness and, when refused, procuring it herself; and, again, in refusing an offer to take her home, and doing her own telephomng to make a different arrangement by asking Du Bois to call for her at a specified place, an arrangement duly carried out. Another witness tells of Mrs. Bjorkman’s seeming so *292drunk as to be unable to walk and, in the same breath, of her suddenly walking away unassisted. All this evidence clearly indicates deliberate intention and will power on the part of Mrs. Bjorkman. It excludes all likelihood or possibility of her taking Black Leaf 40' by mistake for something else, as is suggested. No evidential foundation whatever is laid for inferring such a mistake.
Point (2) involves an apparent inconsistency which disappears upon reading the quoted testimony in its entire context. All that Du Bois said in that connection bears the earmarks of truth, and, when so read, is wholly free from inconsistency.
Point (3) is palpably immaterial. Whichever it was, vomiting or gagging, the condition fits perfectly into the insurance company’s defense, in the light of Dr. Dennis’s uncontradicted testimony as to how Black Leaf 40 operates. His was the only evidence on the subject.
Points (4) and (5) emphasize the vice of certain lines of cross-examination forbidden by our own decisions. The matter involved was collateral, not in any way connected up with the main issue. To introduce evidence contradicting Du Bois’s answer would have been prejudicial error even if it had refuted the latter. Exhibit I, concerning the exclusion of which the jurors could not help speculating to the disadvantage of the insurance company, seemed upon his mere inspection so manifestly inapposite to the trial judge that he himself ruled it out. That he was right is apparent from the exhibit, which speaks for itself: “Agnes: My mind is clear now. You picked your friends so I guess you had better stick by them. I’ll pick mine and do the same. You say you have some trouble coming up. If it happens I’ll try and be in a position to help you. Please don’t phone or come up as it only causes trouble. You ought to quit drinking. Be good. Al.”
Point (6) illustrates the plaintiff’s regrettable, persistent and frequently successful efforts to introduce totally improper collateral matters which must have *293strongly tended to prejudice the jurors against the witness Du Bois, and indirectly against the insurance company. These matters included wholly irrelevant insinuations and innuendoes against Du Bois’s character, coupled with repeated announcements by counsel that they were offered to show for instance “his motive and his interest,” and “a motive why this man wanted Agnes Bjorkman out of the way and why he comes in with the story that he has,” and “that it is just as reasonable a hypothesis, based on this man’s conduct, that he himself wanted to get rid of Agnes Bjorkman-, that she had told him she was in trouble; that he had written letters to her about it; that he had been intimate with her; they had been together for hours before on this day.” Of most of the scandalous matters there is neither direct nor cir-circumstantial evidence. “And when he writes a letter to her he says ‘I will help you,’ and now he says he never made any such statement. He has admitted this is his document.” Again: “And if I am permitted to cross-examine this witness, I will show a course of conduct on the part of this man by his verbal and written statements that shows a reason why that woman died just as consistent as suicide, and I will discredit this man before I get through so that the jury won’t believe his statement that she said ‘I took Black Leaf 40.’ It is for the purpose of impeaching him.” All this in presence and hearing of the jury. After the overruling of many appropriate objections by opposing counsel, the trial judge finally entertained an objection at this juncture, and a motion to strike out the objectionable remarks. Plaintiff’s counsel said: “1 have no objection.” The Court: “All right, gentlemen of the jury, you will disregard the remarks of the attorney as to the matters he dictated.” Counsel: “But I still insist I should have a right in view of the circumstances to thoroughly cross-examine him, not as to substantive facts, but to show his interest, his bias and prejudice and the probability of his testimony or the improbability of it. * * * Now, [defendant’s counsel] *294says we must offer something substantive. I have shown certain facts. [Du Bois] has absolutely contradicted the relation which he admits in his own handwriting. * * * I asked whether he promised to help this woman and he said never, under any circumstances, for anything, and there is his writing.” The “writing” was Exhibit I, mentioned under points (4) and (5), which had long before been — all too tardily — excluded by the court. How upon such a record the jurors could have acted without the rankest prejudice to the defendant, I cannot imagine.
Point (7) introduces Du Bois’s visit to Chicago and his seeing Mrs. Bjorkman there, but the testimony is devoid of any suggestion that it is, or can be made, relevant to the issue. What is said above under point (6) illustrates the lack of probative quality. Here too the inevitable prejudice resulting is apparent.
Points (8) and (9) are but mild illustrations of the continuous bombardment to get into the record collateral matters, which did not always bear the same innocent form. It frequently branched into subjects frankly tending to assail in a perfectly roundabout way the reputation of the witness Du Bois, not for veracity but for wholly different moral traits.
Point (10), through the testimony of one of the plaintiff’s own witnesses, directly corroborates Du Bois’s evidence. This was further corroborated by Horkans, an “impeaching” witness of the plaintiff.
Point (11) concerns a diamond ring, foreign to the direct examination of Du Bois, and is not even indirectly brought within the reasonable scope of cross-examination. Over strenuous objection the lower court admitted the testimony upon counsel’s plea that he wanted “to show this man had that diamond ring and what he did with it.” “Motive-, bias, interest”! “Laying the foundation for impeachment”! It is hard to conceive how this questioning could have been deemed admissible under accepted rules of evidence. Aligning that evidence with *295the issue “suicide or no suicide” would, I believe, be a rather difficult feat.
The majority opinion asks, “What weight could be given to the testimony of Du Bois?” and concludes that this witness deserves no credence. The immateriality of the question is manifest when we consider that, as a matter of cold fact appearing from the record, the testimony of Du Bois could easily be discarded without affecting the case one way or the other. He, of course, is in no sense a party. The fallacy as to the importance of his testimony runs parallel with the cardinal fallacy already dealt with, namely, the failure of the court to give to the death certificate the effect prescribed by the duly enacted statute. If Du Bois were believed, he would merely strengthen the prima facie proof of the statutory presumption. If, on the other hand, he were disbelieved, it would be immaterial; for an unsuccessful effort to provide independent corroborative proof of some of the facts which under the statutory presumption are already taken as true could neither nullify nor weaken the prima facie proof itself. The benefit of the presumption would not be forfeited by the insurance company’s possibly futile endeavor to “make assurance doubly sure.” If it were, the industrious attorney taking’ the precaution to present all the evidence he could muster in the trial court would suffer a strange and unjust penalty indeed. I know of no such practice.
A number of points are also attempted to be made in the opinion which are intended to weaken the evidence by referring to testimony that certain things were not done. For example, “no analysis ever was made of the contents [of the paper cup]” and “no autopsy was performed. ’ ’
But the official investigations were made, and official conclusions were announced. It must be remembered that no representative of the insurance company was present at or after the tragedy to collect evidence in support of the presumption of suicide. The very fact *296that an insurance company does not learn of a death until some time thereafter, when existing evidence has usually disappeared, supplies a plausible reason for the creation by the legislature of the statutory presumption as a practical means of advancing the truth. He who assails this presumption is usually one vitally interested, as was Bjorkman here, in ascertaining all available facts and circumstances in a suicide case, and in establishing if possible the fact of accident or absence of suicide. Bjorkman made no attempt to preserve evidence. It was within his power to demand an autopsy or have his wife’s stomach contents tested; he did neither. It was within his power to ask for the preservation of the paper cup, and for analysis of the liquid residue; he did not do so. Cup and contents had been lost before the company was notified of the death. Similarly Bjorkman and his counsel had ample opportunity of turning up affirmative evidence, if any was available, to overcome the- statutory presumption which under the statute constituted a complete prima facie defense for the insurance company. Instead of supplying such affirmative evidence, however, Bjorkman actually is said by disinterested witnesses— the investigating officers — to have stated to them during the official investigation that Mrs. Bjorkman had tried two years before to commit suicide by swallowing the same poison.
It follows, from what has been said, that, even if Du Bois’s testimony were deemed entirely discredited, and even if we were to ignore all the evidence concerning the visit of some woman at two drugstores on Santa Fe avenue shortly before Mrs. Bjorkman’s death, and, furthermore, if we should concede the identification of that woman as Mrs. Bjorkman to be impossible, still the statutory presumption arising from the facts set forth in the registered death certificate would be unimpaired.
But the very points attempted to be made against the identity of Mrs. Bjorkman with the woman who had the fleeting transactions in the two stores are not well taken. *297The arguments are centered upon the dress, the height, and a photograph of Mrs. Bjorkman. As to dress, there was not a single witness who claimed to have seen Mrs. Bjorkman wear what the majority opinion calls the “flaming light red jacket” (Exhibit K) on the afternoon in question. It was produced by Bjorkman himself, who said he obtained it some time later from the undertaker. But he produced no other part of his wife’s apparel, and the jacket was authenticated by. nobody else, not even by the undertaker. That the upper part of Mrs. Bjorkman’s habiliments was a black garment is testified to by Mrs. Murphy, one of the plaintiff’s own witnesses, who described Mrs. Bjorkman as clothed in a “red dress and black jacket.” One of the police officers who made the investigation testified that the dead woman was clad in a “dark red dress and black coat.” Unquestionably if shortly prior to her death Mrs. Bjorkman wore the lig'ht red jacket represented by Exhibit K, it was concealed beneath a black jacket or coat. There is no evidence to the contrary. The two druggists were not qualified as experts on women’s dress. Both emphasized that they paid no special attention to the matter and that they saw the woman across their respective drugstore counters, so that only the upper part of her was visible. That part of the clothing seemed to them to be dark; and one of them, when pressed by a positive assertion of the plaintiff’s investigator that Mrs. Bjorkman wore a red dress, added: “I also said she may have had a coat on, but I couldn’t remember.” The height of the woman was testified by Bjorkman as 5 feet, 5 inches (in stocking feet?), by druggist Lawver as about 5 feet, 6 or 7 inches, and by druggist Nord as about 5 feet, seven or eight inches; which probably represents less than the usual amount of disagreement in eye measure by a random group of three persons, two of whom had no apparent reason to be accurate in view of the casual and brief contact with a stranger. As for the photograph of Mrs. Bjorkman, the fact that these two drug clerks declined to identify its *298subject as the woman whom they saw for a few moments as a perfect stranger is not remarkable; it would be remarkable indeed if either of the two men had ventured such an opinion. The law has heretofore been that a photograph can be used to explain and illustrate testimony. See Wigmore and all the authorities on evidence. But it is a new departure to argue, as counsel here does, that non-identity may be established by the opinion, positive or negative, of one who casually meets a stranger, basing such an opinion upon an alleged photograph admittedly three or four years old. (As a matter of fact, it is common knowledge, of which courts may take judicial notice, that the photograph harks back to the era of the World War; which is confirmed by Bjorkman’s own testimony that the hat appearing therein was bought by him for his wife about 1919. It was these circumstances that led me to investigate, for my own satisfaction, with the result that I found and interviewed in Denver the man whose studio name the picture bears. He had retired from the photographic field prior to 1923, and stated to me that this particular photograph was made prior to 1918. The photograph is in the record as Exhibit H and speaks for itself. Its use here for the purpose of establishing non-identity seems to me clearly lacking in legitimate evidentiary value.)
It will be noted that we thus inevitably come back to the majority opinion’s cardinal fallacy of failing to give full effect under the Colorado registration statute to the presumption that suicide was committed by swallowing Black Leaf 40. These statements of the certified copy of the death certificate are required by that statute to be taken as prima facie true. Logically, the prima facie proof would not have been overcome in the slightest degree by showing that the Black Leaf 40 so used was not the Black Leaf 40' purchased at the Myer Drug Store a small fraction of an hour before Mrs. Bjorkman’s almost instantaneous death, or that the woman who purchased it was not Mrs. Bjorkman herself. It would not *299be at all inconsistent with the statutory presumption if the poison actually employed by Mrs. Bjorkman had been bought by somebody else or at a different place or time. The mere fact that such a purchase took place, strangest of strange coincidences as it would be, could not disprove the salient fact of self-destruction effected by drinking the poison, wheresoever and howsoever this might have been obtained. In other words, what, if there had been no statutory presumption, it would have been necessary to prove as a link in a chain of evidence is negligible and superfluous when the statute has expressly created the presumption. Only affirmative evidence that the cause of death was something other than Black Leaf 40 or affirmative evidence that Mrs. Bjorkman died from accident, natural causes, or from homicide could validly do away with any part of the presumption. That only affirmative evidence in the accepted sense could be the proper means of impairing or overcoming prima facie proof or a prima facie presumption is apparent from numerous judicial reports, of which a few citations wall suffice: Naggy v. Provident L. & Acc. Ins. Co., 218 Ia. 694, 255 N. W. 526; Wendorff v. Mo. State Life Ins. Co., 318 Mo. 363, 1 S. W. (2d) 99; Bowdon v. Metropolitan Life Ins. Co., .. Mo. App. .., 78 S. W. (2d) 474; Peabody v. Continental Life Ins. Co., 128 Neb. 23, 257 N. W. 482; Missouri State Life Ins. Co. v. Pater, 15 F. (2d) 737. All the more cogent are these authorities because they do not present a statutory presumption in favor of the contents of the registered death certificate, which exists in this state. In the case at bar not one scintilla of evidence tends to show that Mrs. Bjorkman had made a mistake by picking up Black Leaf 40 when she intended to take up something else. Such an hypothesis derives no support from the record before us. On this point there is nothing but bare speculation.
I submit that under the record herein Bjorkman was not entitled to recover the face of the policy, and that every bona fide policyholder of the company was wronged *300by the judgment below. Not only so, but if the majority opinion should continue to be the law it will naturally result in unnecessarily increasing the premiums payable to insurance companies on future policies in a laudable field of investment and security for our people. Worst of all, by this court’s decision the express legislation of Colorado will then have been judicially ignored and repealed, and deliberate contracts of competent contracting parties can and will be judicially swept away.
As bearing upon the abuse of cross-examination on collateral matters, heretofore discussed, the following Colorado authorities may be read with profit: Askew v. The People, 23 Colo. 446, 454-5, 48 Pac. 524, 528; Boles v. People, 37 Colo. 41, 52, 86 Pac. 1030, 1033; Mitsunaga v. The People, 54 Colo. 102, 108-9, 129 Pac. 241, 244; McKee v. People, 69 Colo. 580, 582-3, 195, Pac. 649, 650; Adams v. People, 87 Colo. 188,190-1, 285 Pac. 1102, 1103; Tourtelotte v. Brown, 4 Colo. App. 377, 385-6, 36 Pac. 73, 76; Roesch v. Douglas County, 11 Colo. App. 280, 282-3, 52 Pac. 1035, 1036. In Adams v. People, supra, we said: “Such questions were wholly irrelevant, incompetent and immaterial. They were asked for the evident purpose of embarrassment, and tended to interject collateral issues. The conduct of counsel in so interrogating, or attempting to interrogate a witness should have received severe censure of the trial court, and, if necessary to prevent a repetition, counsel should have been dealt with for contempt of court. Such conduct upon the part of a counsel is absolutely inexcusable. Witnesses are entitled to courteous treatment at the hands of counsel, and this can and should be exacted by courts, so that no witness need fear insult under the guise of cross-examination.” Until these principles are observed by trial courts, the danger of prejudice and consequent miscarriage of justice is ever present.
Hershey v. Agnew, 83 Colo. 89, 262 Pac. 526, is cited in the majority opinion on the proposition that there is a presumption against suicide. This was not a life insur*301anee case. Besides, such a presumption would have to yield to the positive statutory presumption that is applicable here.
For the various reasons I have stated, I respectfully dissent.